United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                 Nos. 07-1225/1338
                                   ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeals from the United States
      v.                                 * District Court for the
                                         * District of North Dakota.
Michael Gerald Gamboa,                   *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 3, 2008
                                 Filed: October 6, 2008
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

        In these consolidated appeals, Michael Gamboa challenges the district court’s1
initial failure to rule on his pro se post-judgment motions and its subsequent denial of
his pro se motions. We dismiss Appeal No. 07-1225 for lack of appellate jurisdiction,
because Gamboa filed his notice of appeal before a final order was entered. Cf.
Waterson v. Hall, 515 F.3d 852, 853, 855-57 (8th Cir. 2008) (dismissing appeals for
lack of jurisdiction when court concluded there was no final appealable order). As to



      1
       The Honorable Rodney S. Webb, United States District Judge for the District
of North Dakota.
Appeal No. 07-1338, we find no basis for reversal and accordingly affirm. See 8th
Cir. R. 47B.
                     ______________________________




                                       -2-